Taylor, C.
Plaintiff delivered a carload of eggs to defendant for transportation from Duluth, Minnesota, to Hartford, Connecticut, and received from defendant a “through” bill of lading therefor. Defendant transported them by boat from Duluth to Buffalo, and connecting carriers transported them by rail from that point to their destination. Statements in the testimony indicate that they were damaged in a wreck before reaching Hartford. On account of their broken and damaged condition, the consignees refused to receive them from the railway company, and the railway company sold them and accounted to plaintiff for the proceeds of the sale less the expense of making it. Plaintiff brought suit against defendant, as the initial carrier, for the damages sustained on account of the breakage, and recovered a verdict. Defendant appealed from an order denying a new trial.
The action is based on the Federal statute, known as the Carmack Amendment, which makes the initial carrier responsible to the shipper for damage to the property while in transit, whether such damage occurred upon its own line or upon the line of some connecting carrier. Defendant insists that it was not the initial carrier, and hence is not liable under this statute for damages occurring while the property was in the hands of a connecting carrier.
Plaintiff had a place of business at Mankato as well as at Duluth, and shipped the eggs over the Omaha railway from its Mankato establishment to itself at Duluth. When the car arrived at Duluth, plaintiff paid the Omaha company for transporting it from Mankato, and then *123caused it to be switched by the Northern Pacific Company from the Omaha yard to the Northern Pacific dock, where the eggs were loaded upon one of defendant’s boats. Upon these facts defendant contends that the shipment was in interstate commerce when it left Mankato and that the Omaha Company was the initial carrier within the purview of the Carmack Amendment. This contention cannot be sustained, for the reason that there is no evidence that the Omaha Company undertook to cause the property to be carried beyond Duluth, or even knew that it was to be carried beyond that point.
Defendant also insists that the consignees were not justified in refusing to receive the eggs, but ought to have accepted them and .held the carrier for the loss resulting from the breakage. Even if the consignees were not justified in refusing to accept the eggs, this fact is of no importance here, for the court measured the damages by the same rule by which they are measured when the consignee accepts the property and seeks to recover for injury to it. The' court excluded all expense for handling and selling the eggs and limited plaintiff’s recovery to "the difference between their value as actually delivered, and as they should have been delivered.” Defendant has shown no prejudice resulting from the refusal of the consignees to accept them.
Order affirmed.